Richardson, Judge:
This protest case was submitted to the court "for decision upon a stipulation which, reads as follows :
IT IS HEREBY STIPULATED AND AGREED by and between 'counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed ORH by Commodity Specialist O. R. Plansen on the invoice covered by the above-entitled protest and assessed with duty at 15% under item 603.70 TSUS as other metal-bearing materials of a type commonly used for the extraction of metal or as a basis for the manufacture of chemical compounds, in fact consists of cadmium sponge in chief value of cadmium, which is a metal-bearing material of a type commonly used for the extraction of metal or as a basis for the manufacture of chemical compounds, and is a residue not advanced in value or condition by any means, and does not contain over 2 percent by weight of copper, lead or- zinc, and does not contain any gold or precious metals or over 10 percent of nickle by weight or over 40 percent of titanium by weight.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation.
Accepting this stiuplation as evidence of the facts we hold that the claim of the plaintiff in the amended protest that the involved merchandise is free of duty under item 603.65 of the Tariff Schedules of the United States is sustained. As to all other claims the protest is overruled.
Judgment will be entered accordingly.